Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO RIGHTS AGREEMENT

This Amendment No. 1 to Rights Agreement (this “Amendment”), dated as of
June 15, 2015, between Metalico, Inc., a Delaware corporation (the “Company”),
and Corporate Stock Transfer, Inc., as Rights Agent (the “Rights Agent”), to the
Rights Agreement, dated as of February 3, 2015, between the Company and the
Rights Agent (the “Rights Agreement”); all capitalized terms not defined herein
shall have the meanings ascribed to such terms in the Rights Agreement.

WHEREAS, the Company proposes to enter into an Agreement and Plan of Merger
among Total Merchant Limited, a Samoan limited company (“Parent”), TM Merger Sub
Corp., a Delaware corporation and a direct, wholly owned subsidiary of Parent
(“Merger Sub”), and the Company (as amended, supplemented, modified or replaced
from time to time, the “Merger Agreement”);

WHEREAS, in connection with the Merger, it is proposed that Parent, the Company
and Carlos E. Agüero will enter into a Voting Agreement, dated June 15, 2015
(the “Voting Agreement”);

WHEREAS, the Board of Directors of the Company has determined that the Merger
Agreement and the terms and conditions set forth therein and the transactions
contemplated thereby, including, without limitation, the Merger (as defined in
the Merger Agreement), are advisable and are fair to and in the best interests
of the Company and its stockholders;

WHEREAS, the Board of Directors of the Company has determined, in connection
with its consideration of the Merger Agreement, that it is necessary and
desirable to amend the Rights Agreement as set forth herein;

WHEREAS, subject to certain limited exceptions, Section 27 of the Rights
Agreement provides that the Company may in its sole and absolute discretion from
time to time supplement or amend the Rights Agreement without the approval of
any holders of the Rights;

WHEREAS, this Amendment is permitted by Section 27 of the Rights Agreement; and

WHEREAS, pursuant to Section 27, the Company hereby directs that the Rights
Agreement shall be amended as set forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing premises and mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Rights Agent hereby agree as follows:

Section 1. Amendment to Section 1. Section 1 of the Rights Agreement is hereby
amended and supplemented by adding subsections (ss) and (tt) which shall each
read as follows:

“(ss) “Merger Agreement” shall mean the Agreement and Plan of Merger, dated as
of June 15, 2015, among Total Merchant Limited, a Samoan limited company
(“Parent”), TM Merger Sub Corp., a Delaware corporation and direct wholly owned
subsidiary of Parent (“Merger Sub”), and the Company (as such agreement is
amended, supplemented, modified or replaced from time to time).” “(tt) “Voting
Agreement” shall mean the Voting Agreement, dated as of June 15, 2015, among
Parent, the Company and Carlos E. Agüero, as the same may be amended from time
to time.”



--------------------------------------------------------------------------------

Section 2. Amendment to Section 7(a). Section 7(a) of the Rights Agreement is
hereby amended by adding the following sentence to the end thereof:

“Notwithstanding anything to the contrary in this Agreement, immediately prior
to the Effective Time (as defined in the Merger Agreement) this Agreement shall
automatically terminate (without any further action of the parties hereto), all
Rights established hereunder shall automatically expire and such time shall be
deemed the Expiration Date for all purposes of this Agreement.”

Section 3. Addition of New Section 35. The Rights Agreement is amended by adding
a new Section 35 thereof which shall read as follows:

“Section 35. Exception For Merger Agreement. Notwithstanding any provision of
this Agreement to the contrary, neither a Distribution Date, Flip-In Event nor a
Stock Acquisition Date shall be deemed to have occurred, none of Parent, Merger
Sub or any of their Affiliates or Associates shall be deemed to have become an
Acquiring Person, and no holder of any Rights shall be entitled to exercise such
Rights under, or be entitled to any rights pursuant to, any of Sections 3, 7, 11
or 13 of this Agreement, in any such case by reason of (a) the approval,
execution or delivery of the Merger Agreement, the Voting Agreement or any
amendments thereof approved in advance by the Board of Directors of the Company
or (b) the commencement or, prior to termination of the Merger Agreement, the
consummation of any of the transactions contemplated by the Merger Agreement in
accordance with their respective provisions, including without limitation, the
Merger (as defined in the Merger Agreement), or by the Voting Agreement.”

Section 4. Effective Date; Certification. This Amendment shall be deemed
effective as of the date first written above, as if executed on such date. The
officer of the Company executing this Amendment hereby certifies to the Rights
Agent that the amendment to the Rights Agreement set forth in this Amendment is
in compliance with Section 27 of the Rights Agreement and the certification
contained in this Section 4 shall constitute the certification required by
Section 27 of the Rights Agreement.

 

2



--------------------------------------------------------------------------------

Section 5. Governing Law. This Amendment shall be deemed to be a contract made
under the laws of the State of Delaware and for all purposes shall be governed
by, and construed in accordance with, the laws of such State applicable to
contracts made and to be performed entirely within such State; provided, however
that the rights, obligations and duties of the Rights Agent hereunder shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.

Section 6. Severability. The terms, provisions, covenants or restrictions (or
parts thereof) of this Amendment shall be deemed severable and the invalidity or
unenforceability of any term, provision, covenant or restriction (or part
thereof) shall not affect the validity or enforceability of the other term,
provision, covenant or restriction (or part thereof) of this Amendment. If any
term, provision, covenant or restriction (or part thereof) of this Amendment, or
the application thereof to any person or any circumstance, is invalid or
unenforceable, (a) a suitable and equitable term, provision, covenant or
restriction shall be substituted therefor in order to carry out, so far as may
be valid and enforceable, the intent and purpose of such invalid or
unenforceable term, provision, covenant or restriction (or part thereof) and
(b) the remainder of this Amendment and the application of such term, provision,
covenant or restriction (or part thereof) to other Persons or circumstances
shall not be affected by such invalidity or unenforceability, nor shall such
invalidity or unenforceability affect the validity or enforceability of such
term, provision, covenant or restriction (or part thereof), or the application
thereof, in any other jurisdiction.

Section 7. Notice. The Rights Agent and the Company hereby waive any notice
requirement with respect to each other under the Rights Agreement, if any,
pertaining to the matters covered by this Amendment.

Section 8. No Other Effect. Except as expressly set forth herein, the Rights
Agreement shall not by implication or otherwise be supplemented or amended by
virtue of this Amendment, but shall remain in full force and effect, as amended
hereby.

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

METALICO, INC. By:

/s/ Carlos E. Agüero

Name: Carlos E. Agüero Title: Chairman, President and Chief Executive Officer

CORPORATE STOCK TRANSFER, INC.,

as Rights Agent

By:

/s/ Carylyn Bell

Name: Carylyn Bell Title: President

 

4